Citation Nr: 0931241	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right humerus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than December 
31, 2001, for assignment of a 20 percent disability rating 
for residuals of a fractured right humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted an 
increased 10 percent rating for residuals of a fractured 
right humerus (right shoulder disability), effective December 
31, 2001.  In a July 2003 rating decision, the RO increased 
the rating for the service-connected residuals of a fractured 
right humerus (right shoulder disability) to 20 percent, 
effective December 31, 2001.  Thereafter, jurisdiction of the 
case was transferred to the RO in Phoenix, Arizona.

In April 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.
 
When the case was last before the Board in September 2007, 
the Board decided the Veteran's appeal for the issue of 
entitlement to a rating in excess of 20 percent for residuals 
of a fractured right humerus.  (The issue involving 
entitlement to an earlier effective date for the assignment 
of the 20 percent rating was remanded for additional 
development.)  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2008, the Court issued an order that 
granted a Joint Motion for Remand, vacated the Board's 
September 2007 decision denying the increased rating claim, 
and remanded the matter to the Board for action in compliance 
with the motion.

The Board notes that the Veteran has filed a claim to reopen 
his previously denied claim for entitlement to service 
connection for a right hand disability as secondary to his 
service-connected residuals of a fractured right humerus.  
Although the RO sent him a development letter pertaining to 
this claim in February 2007, no rating decision is of record.  
Therefore, this matter is referred to the RO for proper 
action.

The issue of entitlement to a rating in excess of 20 percent 
for residuals of a fractured right humerus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  By rating decision dated in November 1990, the RO granted 
service connection for residuals of a fractured right humerus 
and assigned a noncompensable evaluation, effective June 1, 
1990.  The Veteran did not appeal this decision.

2.  On December 31, 2001, the Veteran filed the instant claim 
for an increased rating for his service-connected residuals 
of a fractured right humerus.

3. In an October 2002 rating decision, the RO increased the 
rating for residuals of a fractured right humerus to 10 
percent, effective December 31, 2001.

4.  In a July 2003 rating decision, the RO increased the 
rating for residuals of a fractured right humerus to 20 
percent, effective December 31, 2001.

5. There was no pending claim for increase prior to December 
31, 2001, or evidence that the Veteran's residuals of a 
fractured right humerus had increased in severity so as to 
warrant a 20 percent rating within the one year period prior 
to December 31, 2001.






CONCLUSION OF LAW

The criteria for an effective date prior to December 31, 
2001, for the assignment of a 20 percent rating for residuals 
of a fractured right humerus have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement.  In 
letters dated in May 2005, October 2007, and September 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for entitlement to an earlier effective date, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA. 
 Additionally, the March 2006, October 2007, and September 
2008 notice letters generally informed the Veteran as to 
disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
exam reports, and private treatment records.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran.  The Board also 
notes that the claim was remanded in September 2007 in order 
to obtain additional medical records in support of the 
Veteran's claim.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim for entitlement to 
an earlier effective date, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  He also testified at a hearing before the 
undersigned.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Earlier Effective Date Legal Authority

Generally, the effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date of the award is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  
If the ascertainable increase occurs more than one year prior 
to the receipt of the claim, the date of receipt of the claim 
is the effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

By rating decision dated in November 1990, the RO granted 
service connection for residuals of a fractured right humerus 
and assigned a noncompensable evaluation, effective June 1, 
1990.  The Veteran was notified of this decision by letter 
dated in December 1990.  The Veteran did not appeal this 
decision.  

Thereafter, no further claim for increase was submitted until 
the Veteran filed the instant claim for an increased rating 
for this disability on December 31, 2001.  By rating decision 
dated in October 2002, the RO granted a 10 percent rating for 
residuals of a fractured right humerus, effective December 
31, 2001.  The Veteran was notified of the decision in an 
October 2002 letter.  The Veteran filed a timely notice of 
disagreement, and in July 2003 the RO issued a rating 
decision increasing the rating to 20 percent, effective 
December 31, 2001.  The RO also issued a July 2003 statement 
of the case on the effective date issue (denying an effective 
date earlier than December 31, 2001 for the award of the 20 
percent rating for residuals of a fractured right humerus).  

The date of receipt of the claim for increase, for effective 
date purposes, is December 31, 2001, the date the claim for 
an increased rating was received by the RO.  It appears that 
the Veteran is contending that the effective date of the 20 
percent rating should be the day after the Veteran separated 
from service or the date that service connection was awarded, 
namely June 1, 1990.  

If the increase in disability warranting a 20 percent rating 
occurred in 1958 or 1990, as alleged by the Veteran, the 
proper effective date of the award would be December 31, 
2001, since the increase in disability would have occurred 
more than one year prior to the date of the receipt of the 
claim for increase.  

The Board notes that there is no evidential basis for 
concluding that it was factually ascertainable at an earlier 
time in the one-year period prior to the date of the receipt 
of the claim that the increase in disability had occurred.  
In this regard, there is a January 2001 private medical 
record from Dr. Yoon which notes that the Veteran received an 
injection on December 19, 2000.  He continued to participate 
in a physical therapy program.  His range of motion of the 
right shoulder was noted to be limited, but pain was noted to 
be less.  Objective findings included severe tenderness of 
neck muscle and spastic upper right trapezius muscles.  Range 
of motion of the right shoulder was "slightly limited" and 
there was tenderness noted in the biceps grooves.  The 
diagnosis was traumatic right shoulder capsulitis, thickening 
of the rotator cuff, and degenerative disc disease.  Physical 
therapy was continued three times a week.  Prescriptions 
Celebrex and Vicodin were renewed.  Such symptomatology is 
similar to the findings in 1999-2000 and does not warrant a 
20 percent rating under the criteria for rating disabilities 
of the shoulder/limitation of motion of the arm.  However, at 
the February 2002 VA examination, range of motion had 
decreased, and painful motion as well as tenderness to 
palpation had increased.  

[The Board notes that at the Travel Board hearing, the 
Veteran testified that he believed that medical records from 
Lakeside VA Medical Center would help support his contention 
that the effective date for the 20 percent rating for the 
service-connected right shoulder disability should be 
earlier.  A response letter dated in October 2008 indicates 
that those records were included with the Chicago VA Medical 
Center records, which are of record.  Additionally, VA 
medical records dated from 1999-2000 from the Jesse Brown VA 
Medical Center in Chicago, as well as the records associated 
with the Veteran's Social Security Administration disability 
benefits determination were obtained.  However, as indicated 
above, none of the medical evidence shows symptomatology 
warranting a higher rating in the year prior to December 31, 
2001.  Therefore, an earlier effective date for the 
assignment of a 20 percent rating for this disability is 
denied.]


ORDER

Entitlement to an effective date earlier than December 31, 
2001, for assignment of a 20 percent disability rating for 
residuals of a fractured right humerus is denied.


REMAND

Pursuant to the directive in the Joint Motion for Remand 
(JMR), the Board has been instructed to provide more 
substantial reasons and bases for its decision.  
Specifically, the Board was instructed to address whether the 
Veteran's residuals of a fractured right humerus warrant a 
separate or higher rating under the diagnostic codes for 
nerve damage/paralysis.  For the reasons discussed below, the 
Board finds that further development is warranted before the 
claim can be readjudicated.

With regard to the medical evidence, the Board notes that the 
February 2002 VA examiner determined that there were no 
current residuals from the right humerus fracture.  
Specifically, the examiner noted that the Veteran had no 
median, radial, or ulnar nerve damage.  There was a diagnosis 
of radiculopathies based upon the fact that the Veteran had 
bilateral finger abductor and adductor weakness with atrophy 
of the dorsal interossei.  The examiner pointed out the right 
hand had taken on a claw-like appearance as a result.  
However, the examiner specifically noted that this finding 
was not related to the right humerus fracture.  It was also 
noted that there was mild right carpal tunnel syndrome; 
however, the examiner again indicated that this was not 
related to the right humerus fracture.

The Board notes that in March 2004 the Veteran underwent a VA 
electromyelogram (EMG) consult.  The EMG report states that 
the humerus fracture is well-healed and in satisfactory 
position.  The examining physician opined, "I do not believe 
his current neurological problems are related to the 
fracture.  His loss of elbow & wrist motion quite likely are 
related to the [fracture], but the loss of shoulder motion is 
probably not, as it is syymetrical [sic] with the other 
side."

An August 2005 private medical record from T. Edwards, D.O., 
indicates that the Veteran's right arm and hand had gotten 
worse.  The Veteran reportedly had difficulty with numbness 
and he began experiencing trouble writing, eating, and 
gripping objects.  He was also noted to be experiencing 
continuous pain in his shoulder.  Dr. Edwards opined that the 
disability warranted reevaluation.  

A May 2006 private medical record from Dr. Root indicates 
that a right upper extremity peripheral nerve injury is 
probably a medial cord traumatic brachial plexopathy which 
occurred during military service.  Dr. Root also stated that 
the claw-hand contracture deformity of the right hand dates 
from the traumatic injury (fractured humerus) during military 
service.

The September 2007 Board decision denying an increased rating 
for residuals of a fractured right humerus refers to the 
findings of a May 2006 VA examiner.  The JMR also refers to 
the Board's reliance on the May 2006 VA exam report.  
Unfortunately, the Board is unable to locate the May 2006 VA 
exam report in the claims file.  (The Board notes that 
neither the June 2006 supplemental statement of the case nor 
any subsequent supplemental statement of the case refers to 
any May 2006 VA exam report in the list of evidence 
considered.  However, the November 2007 Certified List for 
appeal purposes lists the May 2006 VA exam report as having 
been part of the record at the time of the September 2007 
Board decision.)  Therefore, the Board finds it necessary to 
remand the case in order to obtain a copy of the May 2006 VA 
examination report.

The Board has also determined that a new VA examination is 
warranted in order to determine the current severity of the 
Veteran's residuals of a fractured right humerus.  It is 
notable that the Veteran has several diagnoses which affect 
his right upper extremity.  While earlier medical reports 
indicate that there are no neurological manifestations from 
the fractured right humerus, the August 2005 private medical 
record appears to state that the disability is worsening, the 
May 2006 VA exam report is not currently of record, the March 
2004 VA EMG consult states that loss of wrist and elbow 
motion are "quite likely" related to the fracture, and the 
May 2006 private medical record appears to indicate that the 
neurological problems affecting the right upper extremity are 
in fact due to the in-service right humerus fracture.  
Therefore, an examination is necessary in order to determine 
the current level of severity of the service-connected 
disability, to include a thorough discussion of which 
orthopedic and neurological manifestations are due to the 
service-connected disability and which orthopedic and 
neurological manifestations are etiologically unrelated to 
the service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the May 2006 VA 
examination and associate it with the 
claims file.

2.  Copies of all outstanding records of 
treatment received by the Veteran for the 
disability in question from VA and non-VA 
medical providers should be obtained.

3.  Schedule the Veteran for a VA 
orthopedic and neurological examination 
for the purpose of determining the current 
severity of the service-connected 
residuals of a fractured right humerus.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner. The examiner 
should describe all symptomatology due to 
the Veteran's service-connected residuals 
of a fractured right humerus.  Any 
indicated studies, including an X-ray study 
and range of motion testing in degrees, 
should be performed.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should also state whether the 
residuals of the fractured right humerus 
involves any other joint, such as the elbow 
or the wrist.  If either or both of these 
joints is involved, the examiner should 
describe the resulting symptoms associated 
with those joints.  Range of motion testing 
on each affected joint should be conducted.  

The examiner should also assess all 
neurological manifestations of the service-
connected residuals of a fractured right 
humerus, to include whether the Veteran's 
diagnoses of carpal tunnel syndrome, claw-
hand, and radiculopathy are at least as 
likely as not (ie., a 50 percent or better 
probability) etiologically related to the 
service-connected residuals of a fractured 
right humerus.  

The examiner should state whether the 
Veteran's upper extremity peripheral nerve 
injury/medial cord traumatic brachial 
plexopathy, which was diagnosed in the May 
2006 medical record from Dr. Root, is at 
least as likely as not (ie., a 50 percent 
or better probability) etiologically 
related to the service-connected residuals 
of a fractured right humerus.  

If any neurological manifestations are 
attributed to the service-connected 
disability, they should be described in 
detail and characterized as mild, moderate, 
or severe.

The examiner should provide an opinion 
concerning the impact of the service-
connected disability on his ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4. The AMC should then readjudicate the 
issue of entitlement to an increased rating 
for residuals of a fractured right humerus.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the Veteran should be 
afforded an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


